DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.

Examiner’s Note
Affirmation in part based on Final rejection dated 07/30/2018 was made by PTAB on 01/09/2021, and RCE was filed on 03/05/2021 with claim amendments responding to the PTAB decision. This instant Office Action responds to the RCE.

Reasons for Allowance
Claims 1-4, 6-8, 34-37 and 39-45 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method for wireless communications by a user equipment (UE), comprising: 
entering a mode wherein the UE alternates between listening periods and non-listening periods while connected to a first radio access technology (RAT) network, 
wherein the listening periods are determined based on an offset value assigned by the first RAT network; 
determining that a plurality of the listening periods each conflict with one or more paging intervals in a second RAT network; 
taking action to obtain a new offset value in an attempt to avoid conflicts between one or more subsequent listening periods and the one or more paging intervals in the second RAT network; 
determining that one or more subsequent listening periods conflict with one or more paging intervals in the second RAT network after taking action to obtain the new offset value; and 
determining not to take action to obtain another new offset value in response to the determination that the one or more subsequent listening periods conflict with the one or more paging intervals in the second RAT network.

Note that the closest prior art Chin et al. (US 2013/0040666, “Chin666”) discloses methods for scheduling paging monitoring intervals in a multimode mobile station. Chin666’s disclosure describes ways to resolve conflict between paging intervals of two different networks. For instance, a multimode mobile station (MS) selects a network whose paging interval starts earlier or finishes earlier. However, the claimed invention discloses a user equipment (UE) alternating between listening periods and non-listening periods in a network and finds collision with paging intervals of another network. Then, the claimed invention finds a new time interval for the listening periods to avoid the collision with the paging intervals of the other network. The claimed invention keeps the 
Note that the second closest prior art Chin et al. (US 2010/0202430, “Chin430”) discloses methods for idle mode operation in multi-mode mobile stations. Chin430’s disclosure describes techniques for a multi-mode mobile station to establish paging intervals in different radio access technology networks to avoid collisions between paging intervals of the different networks. However, the claimed invention discloses a user equipment (UE) alternating between listening periods and non-listening periods in a network and finds collision with paging intervals of another network. Then, the claimed invention finds a new time interval for the listening periods to avoid the collision with the paging intervals of the other network. The claimed invention keeps the new time interval for the listening periods if there are no more collision with the paging intervals of the other network. In particular, Chin430 fails to disclose or render obvious maintaining the new time interval for the listening periods in the first network to avoid the collision with other network’s paging intervals as claimed.
Note that the third closest prior art Chin et al. (US 2013/0070656, “Chin656”) discloses a method for the multimode terminal in idle mode operation in CDMA 1xRTT and Frame Asynchronous TD-SCDMA Networks. Chin656’s disclosure techniques for scheduling paging intervals to reduce paging interval conflicts between two netwroks. However, the claimed invention discloses a user equipment (UE) alternating between listening periods and non-listening periods in a network and finds collision with paging 
Regarding claims 34 and 42, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-4, 6-8, 35-37, 39-41 and 43-45, these claims depend from one of claims 1, 34 and 42 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at 571-272-9741. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/HARRY H KIM/           Examiner, Art Unit 2411